Citation Nr: 0021668	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from November 1942 to 
January 1946.

This appeal arises from a January 1998, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision, which denied the appellant entitlement to 
service connection for sinusitis and headaches. 

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain all relevant VA treatment records referred to by 
the veteran.  

At the appellant's April 2000 video conference hearing on 
appeal before the undersigned, the veteran testified that he 
had been treated during service for sinusitis, and that he 
received treatment for his sinusitis and associated headaches 
immediately after service at the VA Medical Center and at the 
VA Old Soldiers' Home in Boston, Massachusetts from 1946 to 
1976.  He also reported that he had received treatment for 
his sinusitis at the VA medical center in Tuskegee, Alabama 
from 1976 to the present.  In fact, he further claimed that 
he had pending VA appointments for treatment of his claimed 
disabilities.  Under the holding in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) VA records, even if not on file as in this 
case, are constructively in the possession of VA. 

Accordingly, the case is REMANDED for the following:

1.  VARO should request all records 
pertinent to the appellant's claim from 
the VA medical center and VA Old 
Soldiers' Home in Boston, Massachusetts 
from 1946 to 1976, and from the VA 
medical center in Tuskegee, Alabama from 
1976 to the present which have not 
already been associated with the claims 
file.  Any records so obtained should 
then be associated with the appellant's 
claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issues on appeal with consideration of 
the additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




